DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 3-8-2022 Non-Final Rejection filed 6-6-2022.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: SAKASHITA et al (US 20110074249 A1) discloses POLYMER COMPOSITE PIEZOELECTRIC MATERIAL AND PIEZOELECTRIC DEVICE that utilizes a polymer matrix and additive(s). BADAHDAH et al (WO 2021228898 A1) teaches Polymer-ceramic piezoelectric composite used in e.g. printed circuit board, comprises polymer matrix and ceramic filler, where ceramic filler comprises ceramic powder, and polymer matrix comprises polysiloxane block copolymer. Neither SAKASHITA et al  nor BADAHDAH et al alone or in combination anticipate or render obvious a piezoelectric additive comprising greater than approximately five (5) percent by weight of the polymer composite thin film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856